MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing petitioner’s appeal from the Im*539migration Judge’s order denying petitioner suspension of deportation.
A review of the administrative record demonstrates that there is substantial evidence to support the BIA’s decision that petitioner failed to establish continuous physical presence in the United States for a period of not less than ten years as required for suspension of deportation under former section 244 of the Immigration and Nationality Act (the “Act”), 8 U.S.C. § 1254, repealed by section 304(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Division C of Pub.L. No. 104-208, 110 Stat. 3009. See also Ram v. INS, 243 F.3d 510 (9th Cir.2001). Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of deportation confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.